DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions

Preliminary amendment filed February 26, 2019 has been entered.

Claims 1-15 are pending.  Claims 16-26 are canceled.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 drawn to a method of detecting an immune response against a vaccine wherein the first sample comprise PAPCs from subject prior to vaccination and composition comprising a nucleic acid encoding the at least one antigen, classified in G01N 33/6872
II. Claims 1-9 drawn to a method of detecting an immune response against a vaccine wherein the first sample comprise PAPCs from subject prior to vaccination and composition comprising a one peptide or polypeptide antigen, classified in A61K 33/6872.
III. Claims 10-15, drawn a method of detecting an immune response against a vaccine wherein the first sample comprise PAPCs from subject after vaccination and composition comprising a nucleic acid encoding the at least one antigen, classified in G01N 33/6872
s 10-15, drawn to a method of detecting an immune response against a vaccine wherein the first sample comprise PAPCs from subject after vaccination and composition comprising a one peptide or polypeptide antigen, classified in G01N 33/6872
V. Claims 10-15, drawn a method of detecting an immune response against other therapeutic intervention wherein the first sample comprise PAPCs from subject after vaccination and composition comprising a nucleic acid encoding the at least one antigen, classified in G01N 33/6872
VI. Claims 10-15, drawn to a method of detecting an immune response against other therapeutic intervention wherein the first sample comprise PAPCs from subject prior to vaccination and composition comprising a one peptide or polypeptide antigen, classified in G01N 33/6872.
Claim 1-15  are linking claims.
The inventions are distinct, each from the other because of the following reasons.
Inventions I-VI are distinct, each from the other, because they are drawn to processes having materially different process steps, which are practiced for materially different purposes.  
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art because of their different classifications and recognized divergent subject matter, and the search required for any one of inventions I is not required for any other invention II-VI, restriction for examination purposes as indicated is proper.
Claim(s) 1-15 is/are generic to the following disclosed patentably distinct species: 

A)  one invention species of preparing or providing of claim 1 and 10;
B)  one invention species of peptide or polypeptide of claim 1 and 10;
C)  one invention species of molecule or marker of claim 1 and 10;
D)  one invention species of one or more hours of claim 1 and 10;
E)  one invention species of cytokine of claim 3 and 12 or T cell activation of claim 5 and 14 or proliferation of claim 5 and 14;
F)  one invention species of cytokines assay or CTL assay of claim 6 and claim 15;
G)   one invention species of PADRE epitope or two PADRE epitopes of claim 7 or 8;
H)  one invention species of albumin or luciferase of claim 11;

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.